Citation Nr: 1017399	
Decision Date: 05/11/10    Archive Date: 05/26/10	

DOCKET NO.  05-36 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served active duty from January 1969 to 
January 1971, with service in the Republic of Vietnam from 
May 1970 to January 1971.  Pertinent evidence of record is to 
the effect that, while in service, the Veteran served as a 
military policeman and field radioman.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied 
entitlement to service connection for chronic schizophrenia 
of the undifferentiated type, as well as for a psychotic 
disorder not otherwise specified, claimed as mental stress 
and posttraumatic stress disorder (PTSD).  The Veteran voiced 
his disagreement only with the denial of service connection 
for PTSD, and the current appeal ensured.  

In a decision of August 2007, the Board continued the denial 
of service connection for PTSD.  The Veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which, in a Memorandum Decision 
of September 2009, vacated the Board's August 2007 decision, 
and remanded the Veteran's case to the Board for action 
consistent with that Memorandum Decision.  The case is now, 
once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

During the course of the aforementioned September 2009 
Memorandum Decision, it was noted that the Board, in its 
August 2007 decision, acknowledged that the Veteran had 
received a diagnosis of PTSD on at least one occasion, but 
concluded that the Veteran did not suffer from PTSD of 
service origin based on the lack of any verified inservice 
stressor.  Further noted was that information provided by the 
Veteran to VA regarding his combat status had not been 
"confirmed, considered, or discussed by the Board."  While on 
at least three occasions in writing, and once in testimony 
before the Board, the Veteran had reported general combat 
activity, as well as specific engagements in which he had 
taken part, there was nothing in the record to indicate that 
VA had made any effort to verify the instances of combat 
specifically identified by the Veteran.  Significantly, this 
was the case notwithstanding the fact that the Veteran had 
provided VA with information regarding his particular 
infantry unit, as well as the months and years of specific 
engagements in which he had participated.  More specifically, 
the Veteran had identified the ambush and defense of Duo 
Tiang base camp during the period from June 1 to November 29, 
1970.  Further review of the file discloses that the Veteran 
indicated that he had been involved in the defense of Cu Chi, 
and, while in Vietnam, was a member of the 25th Infantry 
Division Military Police, as well as of the 1st and 5th 
Mechanized Infantry.  In the opinion of the Court, given the 
potentially relaxed evidentiary standard that the Veteran 
might face in establishing an inservice stressor which could 
be linked to a diagnosis of PTSD, the failure to attempt to 
verify the aforementioned instances of combat was prejudicial 
to the Veteran's claim.  Under the circumstances, it was the 
duty of VA to assist the Veteran in obtaining records 
necessary to verify that he had engaged in combat with the 
enemy.  

Regarding certain VA treatment records, the Court, at the 
time of the aforementioned Memorandum Decision, found that VA 
had failed in its duty to assist the Veteran because it did 
not obtain all of the PTSD treatment records which he had 
specifically requested, in particular, VA medical center 
treatment records for the years 2005, 2006, and 2007 at the 
Clinic at Lake Havasu and the VA Medical Center at Prescott, 
Arizona.  While the record of proceedings did include 2005 
and 2006 progress notes from the Phoenix VA Medical Center, 
including a 2006 progress note supporting a diagnosis of 
posttraumatic stress disorder, the record contained no VA 
medical center treatment records from 2005 or 2007 at either 
the Clinic at Lake Havasu or the VA Medical Center at 
Prescott, Arizona.  Moreover, there was nothing in the record 
corresponding to the Veteran's August 2006 testimony before 
the Board that he had received treatment for PTSD at the 
Phoenix Medical Center on August 20, 2006.  Significantly, 
there was nothing in the record to indicate that VA had 
attempted to obtain the aforementioned VA treatment records, 
notwithstanding the Veteran's specific identification of 
those records and request to obtain them.  Under the 
circumstances, the Court held that VA had failed in its duty 
to assist the Veteran in obtaining relevant treatment 
records.  

Based on the aforementioned, the case is REMANDED to the 
RO/AMC for the following action:  

1.  The RO/AMC should contact the VA 
medical facilities located at Phoenix and 
Prescott, Arizona, as well as the Clinic 
at Lake Havasu, Arizona, with a request 
that they provide any and all records of 
treatment of the Veteran for the years 
2005, 2006, and 2007, to include any 
psychiatric treatment provided the 
Veteran on August 20, 2006.  All attempts 
to procure such records should be 
documented in the file.  If for some 
reason the RO/AMC cannot obtain the 
records in question, a notation to that 
effect should be inserted in the 
Veteran's claims folder.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the claims file.  Once 
again, the Veteran and his representative 
should be informed of any such problem.  

3.  Following receipt of the 
aforementioned information, the RO/AMC 
should review the file, and prepare a 
summary of the Veteran's claimed 
stressors, to include those stressors 
described in the body of this remand.  
This summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) in order that they might 
provide any information which could 
corroborate the Veteran's alleged 
stressors.  

4.  Following the above, the RO/AMC 
should make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In any 
event, the RO/AMC should specifically 
render a finding as to whether the 
Veteran "engaged in combat with the 
enemy."  Should the RO/AMC determine that 
the record establishes the existence of a 
stressor or stressors, the RO/AMC must 
specify which stressor or stressors it 
has determined are established by the 
record.  In reaching this determination, 
the RO/AMC should address any credibility 
questions raised by the evidence.  

5.  If and only if a stressor or 
stressors is verified, the RO/AMC should 
arrange for the Veteran to be examined by 
a VA psychiatrist who has not heretofore 
seen or examined him.  The RO/AMC should 
specify for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner should be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of posttraumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and the current 
diagnosis of posttraumatic stress 
disorder.  The report of examination 
should include a complete rationale for 
all opinions expressed, and the claims 
folder should be made available to the 
examiner prior to the examination.  

6.  After completing any additional 
development deemed necessary, the RO/AMC 
should again review the record.  Should 
the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case  
(SSOC), and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



